                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  (WESTERN DIVISION)

JAMES AND PHYLLIS SHAFFER,                )
                                          )                      CIVIL ACTION NO.:
FLEMCo, LLC,                              )
                                          )
                   Plaintiffs,            )
                                          )                      4:18-cv-00601-NKL
HMC/CAH CONSOLIDATED, INC,                )
                                          )
                  Nominal-Plaintiff       )
                                          )
v.                                        )
                                          )
HEALTH ACQUISITION COMPANY, LLC,          )
EMPOWER H.I.S., LLC, PAUL L. NUSBAUM, )
STEVEN F. WHITE and JORGE A. PEREZ        )
                                          )
                  Defendants,             )
_________________________________________ )

                   SUGGESTION OF BANKRUPTCY UNDER CHAPTER 11

         Defendants HEALTH ACQUISITION COMPANY, LLC, EMPOWER H.I.S., LLC,

PAUL L. NUSBAUM, STEVEN F. WHITE and JORGE A. PEREZ, by and through undersigned

counsel, file this Suggestion of Bankruptcy under Chapter 11 (and 7) of Title 11, U.S. Code, and

state:

         1.       As the Court is aware, the Plaintiffs, as purported shareholders of HMC/CAH

Consolidated, Inc., on a derivative basis, seek to adjudicate certain aspects of the ownership and

management of ten (10) hospitals (the “Hospitals”), and any damages related thereto.

         2.       As of this date, each of the Hospitals has filed for bankruptcy protection, as follows:



                  Debtor Entity                            Case #                 Petition Date

 USBC – Eastern District NC


                                       Page 1 of 4
              Case 4:18-cv-00601-NKL Document 58 Filed 03/26/19 Page 1 of 4
 CAH Acquisition Company # 1, LLC                    19-00730-5-JNC                2/19/2019

 CAH Acquisition Company # 2, LLC                    19-01230-5-JNC                3/17/2019

 CAH Acquisition Company # 3, LLC                    19-01180-5-JNC                3/14/2019

 CAH Acquisition Company # 4, Inc.                   19-01228-5-JNC                3/17/2019

 CAH Acquisition Company 6, LLC                      19-01300-5-JNC                3/21/2019

 CAH Acquisition Company 7, LLC                      19-01298-5-JNC                3/21/2019

 CAH Acquisition Company 12, LLC                     19-01229-5-JNC                3/17/2019

 CAH Acquisition Company 16, LLC                     19-01227-5-JNC                3/17/2019

 USBC – Western District TN

 CAH Acquisition Company # 11, LLC                       19-22020                  3/11/2019

 USBC – District of KS

 CAH Acquisition Company # 5, LLC                        19-10359                  3/13/2019

       3.        Effective with the filing of said petitions, all of the property, both real and personal

of said Debtors, became subject to the jurisdiction of the United States Bankruptcy Court, in the

various Districts, pursuant to the provisions of the Act of Congress relating to bankruptcy, Title

11, U.S. Code.

       4.        The ownership interest of each of the Debtors as it pertains vis-à-vis to HMC/CAH

Consolidated, Inc. and HEALTH ACQUISITION COMPANY, LLC is also necessarily at issue in

each of the Bankruptcy cases. Furthermore, any claims of mismanagement over the subject

hospitals would now necessarily belong to the Debtors’ estates.

       5.        The filing of a Chapter 11 proceeding operates as an automatic stay of the

commencement or continuation of any actions against the Debtor, including this action or the

enforcement of any judgment against said Debtor, or where the Debtors interests are involved.


                                     Page 2 of 4
            Case 4:18-cv-00601-NKL Document 58 Filed 03/26/19 Page 2 of 4
       6.       Federal courts also have extended an automatic stay to non-debtor third parties

where stay protection was deemed essential to the debtor's efforts of reorganization, such as herein,

where the ownership and management of the Debtors is at issue in the bankruptcy proceedings.

       7.       Accordingly, Defendants’ position is that, pending the resolution of the various

bankruptcy matters, due to the issues and parties herein being subject to the jurisdiction of the

Bankruptcy Court, the within matter is stayed.

                                              CHAPMAN AND COWHERD, P.C.
                                              By: /s/ Lauren A. Horsman
                                              Lauren A. Horsman – Mo. Bar No. 60982
                                              903 Jackson – P.O. Box 228
                                              Chillicothe, MO 64601
                                              Telephone: 660-646-0627
                                              Telefax: 660-646-1105
                                              E-mail: lhorsman@ccttlaw.com
                                              ATTORNEY FOR DEFENDANTS
                                              HEALTH ACQUISITION COMPANY, LLC,
                                              EMPOWER H.I.S., LLC, PAUL L.
                                              NUSBAUM, STEVEN F. WHITE and
                                              JORGE A. PEREZ

                                              FMS Lawyer PL


                                              By: /s/ Frank Smith
                                              Frank Smith – FL Bar No. 069681
                                              9900 Stirling Road, Suite 226
                                              Cooper City, FL 33024
                                              Telephone: 954-985-1400
                                              Telefax: 954-241-6947
                                              Email: frank.smith@fmslawyer.com
                                              ATTORNEY FOR DEFENDANTS
                                              HEALTH ACQUISITION COMPANY,
                                              LLC, EMPOWER H.I.S., LLC, PAUL L.
                                              NUSBAUM, STEVEN F. WHITE and
                                              JORGE A. PEREZ

                                              Admitted Pro Hac Vice




                                     Page 3 of 4
            Case 4:18-cv-00601-NKL Document 58 Filed 03/26/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served electronically to:

                         COUNSEL OF RECORD FOR PLAINTIFFS

This 26th day of March, 2019.

                                                    CHAPMAN AND COWHERD, P.C.
                                            By:   /s/ Lauren A. Horsman
                                                    Lauren A. Horsman




                                  Page 4 of 4
         Case 4:18-cv-00601-NKL Document 58 Filed 03/26/19 Page 4 of 4
